  3:19-cv-02962-MGL-SVH     Date Filed 05/15/20   Entry Number 34   Page 1 of 2




               IN THE UNITED STATES DISTRICT COURT
               FOR THE DISTRICT OF SOUTH CAROLINA

Dora Staley,                           )     C/A No.: 3:19-2962-MGL-SVH
                                       )
                   Plaintiff,          )
                                       )
       vs.                             )                 ORDER
                                       )
Federal Bureau of Investigation,       )
                                       )
                   Defendant.          )
                                       )

      Plaintiff, proceeding pro se and in forma pauperis, brought this action

alleging violations of her constitutional rights by the Federal Bureau of

Investigation (“Defendant”). On April 9, 2020, Defendant filed a motion to

dismiss. [ECF No. 30]. As Plaintiff is proceeding pro se, the court entered an

order pursuant to Roseboro v. Garrison, 528 F.2d 309 (4th Cir. 1975), advising

her of the importance of the motion and of the need for her to file an adequate

response by May 12, 2020. [ECF No. 32]. Plaintiff was specifically advised that

if she failed to respond adequately, the motion may be granted.

Notwithstanding the specific warning and instructions set forth in the court’s

Roseboro order, Plaintiff has failed to respond to Defendant’s motion.

      Notwithstanding the specific warning and instructions set forth in the

court’s Roseboro order, Plaintiff has failed to respond to Defendant’s motions.

As such, it appears to the court that she does not oppose the motions and
  3:19-cv-02962-MGL-SVH      Date Filed 05/15/20   Entry Number 34   Page 2 of 2




wishes to abandon this case. Based on the foregoing, Plaintiff is directed to

advise the court whether she wishes to continue with this case and to file a

response to the motion to dismiss by May 29, 2020. Plaintiff is further advised

that if she fails to respond, the undersigned will recommend this case be

dismissed for failure to prosecute. See Davis v. Williams, 588 F.2d 69, 70 (4th

Cir. 1978); Fed. R. Civ. P. 41(b).

      IT IS SO ORDERED.



May 15, 2020                                Shiva V. Hodges
Columbia, South Carolina                    United States Magistrate Judge




                                       2
